Rosellini, J.
(dissenting)—The decision of the board of industrial insurance appeals, in part, reads as follows:
“The issue presented by the employer’s appeal is whether nor not the workman’s condition resulting from his occupational exposure prior to August 4, 1947, became aggravated between January 6, 1950, and July 14, 1952. Karniss v. Department of Labor and Industries, 39 Wn. (2d) 898; Kleven v. Department of Labor and Industries, 40 Wn. (2d) 415.
“The workman stated that after August 14, 1947, he was *901under treatment for eleven weeks for his skin condition. He returned to work November 6, 1947. He was then given employment outside the plant away from any contact with glue. The workman left this employment in March, 1948. He was then employed from April 8, 1948, until April, 1951, as a sheet turner in a ‘cold’ glue operation in another plant. The workman stated that in about April, 1951, he had a recurrence of his skin condition on his legs. He stated that he was hospitalized at the Western State Hospital for two months where he was under treatment for his skin condition. He was under observation and treatment at that hospital until October, 1951. He then applied to reopen his claim for aggravation of his condition. On November 16, 1951, the workman was examined by Dr. T. R. Ingham for a breaking out on his hands, arms and legs. Dr. Ingham recommended that the workman be given a further examination by a commission of skin specialists. He was examined by a commission of doctors including Dr. Quevli December 19, 1951. He was hospitalized by Dr. Quevli and stayed in the hospital under his care and treatment from December, 1951, to June, 1952. The workman stated that his skin condition improved under this treatment. He then returned to the care of Dr. Ingham in July, 1952. He stated that Dr. Ingham has been treating him with cortisone which keeps his skin fairly well although he has not yet been able to return to work.
“The workman’s medical testimony was given by Dr. T. R. Ingham and Dr. C. F. Quevli, two of his attending physicians. The employer’s medical witness was Dr. S. E. Light.
“Dr. Ingham stated that he first examined the workman on July 6,1946, an employment physical examination, at the request of the employer. He noted minor patches of psoriasis on his elbows and knees and a right indirect inguinal hernia. On July 31, 1946, he removed a wood sliver containing glue embedded in the palm of the workman’s left hand. Dr. Ingham repaired the workman’s hernia on March 22, 1947. On April 26, 1947, he treated the workman for an acute tenosynovitis inflammation of the left wrist which he believed was a complicating result from the sliver embedded with glue of the previous July. Dr. Ingham stated that penicillin was given and a mild exfoliative dermatitis followed but the rash improved when the penicillin was discontinued. He described exfoliative dermatitis as an inflammatory skin condition in which the skin becomes red, angry and painful and sloughs off. Dr. Ingham next ex*902amined the workman on November 16, 1951. He gave Dr. Ingham a history of being hospitalized in August, 1947, for generalized dermatitis due to glue poisoning and given additional penicillin. The workman had a violent exfoliative dermatitis that required extensive medical care. Dr. Ingham stated that when he examined the workman on November 16,1951, he was not employable because of active exfoliative dermatitis. Dr. Ingham recommended an examination by a skin specialist to consider further treatment. He next saw the workman in July, 1952, and has had him under treatment since that time. Dr. Ingham stated that at the time of his last examination on February 3, 1953, the workman’s skin had quieted down but he is still unemployable because of the condition of his skin. Dr. Ingham was of the opinion that the workman had received a shot of penicillin for some minor medical ailment just before his hospitalization in August, 1947, for glue poisoning. Thereafter, while hospitalized for glue poisoning, the workman was given a pencillin injection that resulted in a permanently sensitized and damaged skin from penicillin reactions. Dr. Ingham was therefore of the opinion that the workman’s skin sensitivity developed in the course of his treatment for an industrial condition. Disabilities and conditions arising from treatment are compensable as resulting from the original condition or disability. Ross v. Erickson Construction Company, 89 Wash. 634; Carmichael v. Kirkpatrick, 185 Wash. 609.
“Dr. Ingham found no significant change in the psoriasis condition of the workman at the time and therefore did not consider the psoriasis condition as a factor in this case.
“Dr. C. F. Quevli was called as a witness by the workman. He testified he first examined the workman December 19, 1951. He diagnosed the condition as exfoliative dermatitis. Dr. Quevli stated he had the workman under treatment for his skin condition in the hospital from December, 1951, to June, 1952. He stated that the condition was greatly improved by June, 1952. Dr. Quevli was of the opinion, based on his experience with similar skin conditions, that the workman’s exfoliative dermatitis was due to contact with glue in the course of his work.
“Dr. S. E. Light gave testimony on behalf of the employer. He examined the workman September 24, 1947, and June 30, 1953. Dr. Light stated that his diagnosis on September 24, 1947, was severe subacute psoriasis, confluent on hands, forearms, and legs. On June 30th, 1953, Dr. Light stated the psoriasis was all cleared except for one scaling *903spot on the inner side of the left knee. He stated he saw nothing about the workman’s condition on either examination to suggest glue poisoning. Dr. Light stated that the workman did not have exfoliating dermatitis at either of his examinations, just psoriasis. He did, however, state that psoriasis is prone to develop into exfoliating dermatitis. Dr. Light admitted that pencillin sensitivity can produce an exfoliative dermatitis and psoriasis. He had a history of several treatments with pencillin without reaction into exfoliating dermatitis. Dr. Light also had a history of the same exposure to glue after the first skin eruption without skin irritation. Dr. Light said alcoholic excesses and psychotic episodes are factors in the exacerbation of psoriasis into exfoliating dermatitis. In this case he stated the workman had mental upsets and alcoholic excesses were suspected but not proven.
“All the medical witnesses are in agreement that contact with glue can bring about a skin irritation and dermatitis. They also agree that a sensitivity to pencillin can produce exfoliative dermatitis.
“Drs. Ingham and Quevli, the attending physicians, are agreed on the diagnosis that the workman had an active exfoliating dermatitis when they treated him. They were also of the opinion that the workman was unable to follow a gainful occupation on account of the condition during the time they had had him under observation and treatment.
“They differ only upon the relationship of the workman’s condition to his employment. Dr. Ingham was of the opinion that the condition of the workman’s skin resulted from penicillin sensitivity changing the nature of his skin. Dr. Ingham’s history was that the penicillin was given to the workman in the course of treatment for glue poisoning after August 4,1947. He was therefore of the opinion that whether the diagnosis was glue poisoning or penicillin reaction in August, 1947, the condition resulting would be the same. Dr. Quevli who had the workman hospitalized under treatment for six months, during the period in issue, was of the opinion that his glue exposure brought about the exfoliative dermatitis he treated. Dr. Light did not see the workman at any time when he had active exfoliative dermatitis. Dr. Light’s opinion that penicillin was not a factor in the exfoliating dermatitis is based on an incorrect history from another physician of penicillin injections without reaction. The uncontradicted testimony of Dr. Ingham, the original attending physician, shows a reaction after penicillin injec*904tion to such degree that he placed a notation on his hospital chart ordering no more penicillin for this patient.
“A doctor who has attended a patient for a considerable time for the purpose of treatment is better qualified to give an opinion as to the patient’s disability than a doctor who has seen and examined him once. Spalding v. Department of Labor and Industries, 29 Wn. (2d) 115. Special consideration should be given the opinion of the attending physician. Smith v. Department of Labor and Industries, 180 Wash. 84.
“The board, therefore, accepts the opinion of the two attending physicians that the workman had an aggravation of his condition, namely exfoliative dermatitis, resulting from his occupational exposure in 1947.”
According to Dr. Ingham’s testimony, the penicillin sensitivity was first manifested when the appellant was treated for an infection resulting from the sliver he received in his left hand while employed by the Washington Veneer Corporation, predecessor of the respondent. The respondent admits that he was so employed, and, this being the case, if we accept the doctor’s testimony, as the board did, the aggravated condition is traceable to an injury occurring while the appellant was in the respondent’s employ.
RCW 51.52.115 provides:
“. . . In all court proceedings under or pursuant to this title the findings and decision of the board shall be prima facie correct and the burden of proof shall be upon the party attacking the same. ...”
The record amply sustains the decision of the board of industrial insurance appeals, and the employer has not sustained the burden of proof to overcome the decision of the board; therefore, the judgment of the trial court should be reversed and the decision and order of the board of industrial insurance appeals should be reinstated.